DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-9, 11-18. The examined Claims are 1, 3-9, 11-18, with Claims 1, 17 being amended herein. Furthermore, Claims 4-6, 8, 12-16, 18 were previously objected to as being dependent upon a rejected base claim, but otherwise allowable if rewritten in independent form including all limitations of the base claim and any intervening claims).

Response to Arguments

	Applicant has mainly amended independent Claims 1 and 17 to require that the battery pack further comprises a tray, wherein the battery modules are set on and directly contact with an upper surface of the tray while the connecting assembly is spaced apart from the upper surface of the tray. 

	Furthermore, Applicant presents arguments in favor of said amendments versus the prior art of record (i.e. Seo, Colgan, and Michelitsch) (Pages 7-11 of Remarks). 

With respect to Claim 1, Applicant mainly argues the following:

Seo neither teaches nor suggests connecting assemblies which are spaced apart from the upper surface of a tray to which battery modules are set on such the battery modules directly contact said upper surface (Pages 7-8 of Remarks). 
The connecting assembly as defined in Claim 1 can absorb larger vibrations as compared to the I-beam connecting structures (i.e. the “connecting assemblies”) of Seo (Page 8 of Remarks).
In Seo, it is necessary for the I-beam connecting structures to be directly contacting and fixedly connected to the upper surface of tray (200) because otherwise the battery modules will not be fixed relative to said tray (Pages 8-9 of Remarks).
Colgan does not give any hint of spacing a connecting assembly apart from the upper surace of a tray on which battery modules are set given that, at a minimum, Colgan does not mention multiple battery modules connected to one another (Page 9 of Remarks).

With respect to Claim 17, Applicant mainly argues the following:

Michelitsch neither teaches nor suggests connecting assemblies which are spaced apart from the upper surface of a tray to which battery modules are set on such the battery modules directly contact said upper surface (Page 10 of Remarks). 
The connecting assembly as defined in Claim 17 can absorb larger vibrations as compared to the plate structures (i.e. the “connecting assemblies”) of Michelitsch because Michelitsch is concerned with cooling as opposed to avoiding the mutual influence of adjacent battery modules when one of said modules is subjected to external force (Pages 10-11 of Remarks).
Colgan does not give any hint of spacing a connecting assembly apart from the upper surace of a tray on which battery modules are set given that, at a minimum, Colgan does not mention multiple battery modules connected to one another (Page 9 of Remarks).

	Applicant’s aforementioned amendments/arguments are acknowledged, but are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

	However, as both Seo and Michelitsch are again referenced in said new grounds of rejection, the Examiner notes the following:

	Regarding (1) and (5), while it is agreed that neither Seo nor Micheltisch, alone, teach or suggest the instantly claimed spacing of a connecting assembly with respect to a tray, said deficiencies are cured in view of the disclosure of Kano (as described below).
	Regarding (2) and (6), the vibration mitigation characteristics of the “connecting assemblies” of Seo and Michelitsch are irrelevant. The instant Claims recite the structural limitations of the claimed battery pack, and it is those claimed structural limitations which are examined on the merits. The instant Claims recite absolutely nothing regarding vibration characteristics and/or degrees to which adjacent battery modules avoid mutual influence upon subjection to vibration or external force. Thus, the alleged superior vibration mitigation characteristics of the instantly claimed battery pack described by Applicant are irrelevant based on the actual claimed (and thus examined) subject matter of the instant Claims.   
	Regarding (3), while it may be true that Seo depicts the I-beam connecting structures in direct contact with the upper surface of the tray (200), such a depiction does not preclude further modification to either the tray or the I-beam connecting structures provided sufficient rationale to do so (e.g. in view of the disclosure of Kano, as described below). According to Applicant, it is necessary for the I-beam connecting structures to be directly contacting and fixedly connected to the upper surface of tray (200) because otherwise the battery modules will not be fixed relative to said tray. However, Applicant appears to make such an allegation without pointing out, specifically, where in Seo it is stated that under all circumstances the I-beam connecting structures must be directly contacting and fixedly connected to the upper surface of tray to prevent the battery modules from not being fixed relative to said tray.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 1 has been amended to recite (emphasis added) “the battery pack further comprises a tray, the battery modules are set on and directly contact with an upper surface of the tray while the connecting assembly is spaced apart from the upper surface of the tray.” Applicant alleges that support for said amendments can be found in Figures 1 and 10 (Page 7 of Remarks).
Upon inspection of Figures 1 and 10, the battery pack further comprises a tray (Figure 1), wherein the battery modules (100) are illustrated as being set (at least indirectly) on an upper surface of the tray such that the connecting assembly is spaced apart from said upper surface of the tray (Figure 10). However, neither Figure 1 nor 10 (or any other Figure for that matter) explicitly illustrates the battery modules as being in direct contact with said upper surface of the tray. While it is evident that the battery modules are in some manner positioned on an upper surface of the tray, the isometric perspective of Figure 1 simply does not depict said battery modules as being in direct contact with said upper surface of the tray. Furthermore, none of the other Figures provide an alternative perspective (e.g. a view of the battery pack along the X or Y axes illustrated in the Figures) which proves that the battery modules are in fact in direct contact with said upper surface of the tray. Finally, the instant Specification does not appear to provide any evidence whatsoever to prove that the battery modules are in fact in direct contact with said upper surface of the tray. 

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 17 has been amended to recite (emphasis added) “the battery pack further comprises a tray, the battery modules are set on and directly contact with an upper surface of the tray while the connecting assembly is spaced apart from the upper surface of the tray.” Applicant alleges that support for said amendments can be found in Figures 1 and 10 (Page 7 of Remarks).
Upon inspection of Figures 1 and 10, the battery pack further comprises a tray (Figure 1), wherein the battery modules (100) are illustrated as being set (at least indirectly) on an upper surface of the tray such that the connecting assembly is spaced apart from said upper surface of the tray (Figure 10). However, neither Figure 1 nor 10 (or any other Figure for that matter) explicitly illustrates the battery modules as being in direct contact with said upper surface of the tray. While it is evident that the battery modules are in some manner positioned on an upper surface of the tray, the isometric perspective of Figure 1 simply does not depict said battery modules as being in direct contact with said upper surface of the tray. Furthermore, none of the other Figures provide an alternative perspective (e.g. a view of the battery pack along the X or Y axes illustrated in the Figures) which proves that the battery modules are in fact in direct contact with said upper surface of the tray. Finally, the instant Specification does not appear to provide any evidence whatsoever to prove that the battery modules are in fact in direct contact with said upper surface of the tray. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2018186582, using the English equivalent US 2019/0267682 for translation/citation purposes), and further in view of Kano et al. (US 2016/0359153).

Regarding Claim 1, Seo teaches a battery pack (Abstract, [0001]). As illustrated in Figures 1-4, Seo teaches that the battery pack comprises a plurality of battery modules (100), wherein two or more of said battery modules are arranged side by side in a first direction (i.e. the x-direction as shown in Figure 3) ([0033]-[0034]). As illustrated in Figures 4-5, 7-8, Seo teaches that the battery pack comprises a plurality I-beam connecting structures (“connecting assemblies”), wherein each of said connecting structures is connected between two adjacently arranged battery modules ([0046], [0058], [0060]-[0061]). Seo teaches that the battery modules and I-beam structures of are set on the upper surface of a tray (200) (“tray”) ([0034]). As illustrated in Figures 7-8, each connecting structure comprises a heatsink structure (600), wherein the heatsink structure comprises a heat conduction medium (700) which is made of elastically deformable silicone rubber (“elastic connecting member” which is “made of rubber or foaming material”) ([0060]-[0061]). As illustrated in Figure 8, the heat conduction medium elastically deforms in the first direction such that the two adjacently arranged battery modules are elastically connected by a given connecting structure ([0060]-[0061]). As illustrated in Figures 4-5, 7-8, each connecting structure further comprises an I-beam frame (510) (“rigid connecting member”) for matching with the heat conduction medium, wherein the heat conduction medium is connected between the I-beam frame and an “end plate” (i.e. the leftmost/rightmost surface of a given battery module, as illustrated in Figure 6, which interfaces with a given I-beam connecting structure) of at least one battery module of the two adjacently arranged battery modules ([0046], [0058], [0060]-[0061]).
It is noted that the I-beam frame is interpreted as a “rigid connecting member” insofar as (1) a solid material such as the I-beam frame necessarily exhibits at least some degree/value of rigidity, (2) the instant Claim does not materially limit the constitution of the claimed rigid connecting member, and (3) the instant Claim does not recite a degree/value of rigidity that the claimed rigid connecting member must exhibit.
	While the battery modules of Seo are set on and directly contact with an upper surface of a tray, Seo does not explicitly teach that the I-beam connecting structures are spaced apart from the upper surface of the tray. 
	However, Kano teaches an electric storage device (Abstract, [0003]). As illustrated in Figures 2-3, Kano teaches that the device comprises a battery module (16) comprising battery cells (22) therein, wherein a plurality of separators (24) are connected between adjacent two battery cells ([0026]-[0027]). As illustrated in Figures 2-3, the battery module is further set on and in direct contact with an upper surface of the mounting plate (18) ([0033]). More specifically, the mounting plate comprises protruded displacement absorbing parts (46a, 46b), and the battery module is set on an upper surface of said displacement absorbing parts so as to be in direct contact with said upper surface of said displacement absorbing parts ([0033]). As illustrated in Figure 3, the battery module is set on the mounting plate such that each separator does not contact a displacement absorbing part and is therefore spaced apart from the upper surface of the displacement absorbing part. Kano teaches that the displacement absorbing parts help absorb displacement in the stacking direction by allowing for deformation in the stacking direction ([0033]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would (1) construct the tray of Seo such that includes protruded displacement absorbing parts, as taught by Kano, and (2) set the battery modules of Seo on an upper surface of said displacement absorbing parts such that the battery modules are in direct contact with said upper surface while the I-beam connecting structures remain spaced apart from said upper surface, as also taught by Kano (“the battery modules are set on and directly contact with an upper surface of the tray while the connecting assembly is spaced apart from the upper surface of the tray”), given that the provision of such displacement absorbing parts would allow for enhanced absorption of displacement in the stacking direction by allowing for deformation in the stacking direction.

Regarding Claim 3, Seo, as modified by Kano, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 4-5, 7-8, Seo teaches that the I-beam frame comprises a bottom portion (513) (“base”) and a recessed portion (514) (“adapter portion”) connected to each other, wherein two side ends of the bottom portion opposite to each other are respectively connected (e.g. thermally connected, wherein it is noted that the instant Claim does not require or otherwise limit the claimed connection to be, for example, a physical connection) to two end plates of the adjacently arranged battery modules, wherein the recessed portion is disposed on one side of the bottom portion in a second direction (i.e. the y-direction as shown in Figure 3) which intersects with the first direction ([0054], [0058]). As illustrated in Figures 4-5, 7-8, the heat conduction medium, at least in part, surrounds the recessed portion and a part of an outer surface of the heat conduction medium away from the recessed portion is connected to the two end plates.

Regarding Claim 7, Seo, as modified by Kano, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 4-5, 7-8, the I-beam frame is formed as a “rigid block” extending in the first direction, and the heat conduction medium is formed as a pad made of elastically deformable silicone rubber (“elastic pad”) ([0046], [0058], [0060]-0061]). As illustrated in Figures 4-5, 7-8, the connecting structure comprises two heat conduction mediums, wherein said two heat conduction mediums are disposed on two respective sides of the I-beam frame in the first direction.
It is noted that the I-beam frame is interpreted as a “rigid block” insofar as (1) a solid material such as the I-beam frame necessarily exhibits at least some degree/value of rigidity, (2) the instant Claim does not materially limit the constitution of the claimed rigid connecting member, (3) the instant Claim does not recite a degree/value of rigidity that the claimed rigid connecting member must exhibit, and (4) the instant Claim does not explicitly require, or otherwise imply, that a rigid block as claimed is a structure which is entirely solid and/or hollow in all areas.

Regarding Claim 9, Seo, as modified by Kano, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 4-5, 7-8 (and the annotated Figure 7 below), Seo teaches that the I-beam frame comprises a “side wall” which forms at least a portion of a recessed portion (514) (“receiving cavity”), wherein the heat conduction medium is disposed within the recessed portion (e.g. disposed within the recessed portion insofar as the heat conduction medium does not extend past/farther than the upper/lower walls of the recessed portion, wherein the upper wall is formed by the top portion (511) of the I-beam frame and the lower wall is formed by the bottom portion (513) of the I-beam frame) ([0054], [0058]). 

    PNG
    media_image1.png
    504
    317
    media_image1.png
    Greyscale


Regarding Claim 11, Seo, as modified by Kano, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 4-5, 7-8, Seo teaches that the I-beam frame comprises a bottom portion (513) (“base”) and a recessed portion (514) (“adapter portion”) connected to each other, wherein two side ends of the bottom portion opposite to each other are respectively connected (e.g. thermally connected, wherein it is noted that the instant Claim does not require or otherwise limit the claimed connection to be, for example, a physical connection) to two end plates of the adjacently arranged battery modules, wherein the recessed portion is disposed on one side of the bottom portion in a second direction (i.e. the y-direction as shown in Figure 3) which intersects with the first direction ([0054], [0058]). As illustrated in Figures 4-5, 7-8, the heat conduction medium is connected between the recessed portion and the end plates.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michelitsch (US 2014/0141298), and further in view of Kano et al. (US 2016/0359153).

Regarding Claim 17, Michelitsch teaches a battery (“battery pack”) (Abstract, [0002]). As illustrated in Figures 1-2, 5, Michelitsch teaches that the battery comprises a plurality of battery modules (2) wherein two or more of said battery modules are arranged side by side in a first direction (i.e. the y-direction as shown in Figure 1) ([0030]). As illustrated in Figures 2, 5-6, 10, Michelitsch teaches that the battery comprises a plurality of structurally stiff plate structures (“connecting assemblies”), wherein each of said plate structures is connected between two adjacently arranged battery modules ([0030]). Michelitsch teaches that the battery modules and stiff plate structures are set on the upper surface of a bottom plate (11) (“tray”) ([0030]). As illustrated in Figures 6, 10, Michelitsch teaches that each plate structure comprises an elastic insulation layer (6a) which is made of foam, wherein the elastic insulation layer allows for the even and gentle distribution of pressure (“elastic connection member being able to elastically deform in the first direction” which is “made of foaming material”) ([0030]). As illustrated in Figures 6, 10, the two adjacently arranged battery modules are elastically connected by a given plate structure. As illustrated in Figures 6, 10, the elastic insulation layer is directly connected to surfaces of two “end plates” (i.e. the leftmost/rightmost surface of a given battery module, as illustrated in Figure 6, which interfaces with a given plate structure) of the two adjacently arranged battery modules.
While the battery modules of Michelitsch are set on and directly contact with an upper surface of a bottom plate, Michelitsch does not explicitly teach that the plate structures are spaced apart from the upper surface of the bottom plate. 
	However, Kano teaches an electric storage device (Abstract, [0003]). As illustrated in Figures 2-3, Kano teaches that the device comprises a battery module (16) comprising battery cells (22) therein, wherein a plurality of separators (24) are connected between adjacent two battery cells ([0026]-[0027]). As illustrated in Figures 2-3, the battery module is further set on and in direct contact with an upper surface of the mounting plate (18) ([0033]). More specifically, the mounting plate comprises protruded displacement absorbing parts (46a, 46b), and the battery module is set on an upper surface of said displacement absorbing parts so as to be in direct contact with said upper surface of said displacement absorbing parts ([0033]). As illustrated in Figure 3, the battery module is set on the mounting plate such that each separator does not contact a displacement absorbing part and is therefore spaced apart from the upper surface of the displacement absorbing part. Kano teaches that the displacement absorbing parts help absorb displacement in the stacking direction by allowing for deformation in the stacking direction ([0033]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would (1) construct the bottom plate of Michelitsch such that includes protruded displacement absorbing parts, as taught by Kano, and (2) set the battery modules of Michelitsch on an upper surface of said displacement absorbing parts such that the battery modules are in direct contact with said upper surface while the plate structures remain spaced apart from said upper surface, as also taught by Kano (“the battery modules are set on and directly contact with an upper surface of the tray while the connecting assembly is spaced apart from the upper surface of the tray”), given that the provision of such displacement absorbing parts would allow for enhanced absorption of displacement in the stacking direction by allowing for deformation in the stacking direction.

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
	Specifically, Claim 4 further requires that the base and the adapter portion are integrally formed, and further, that the rigid connecting member comprises a weight reduction hole extending through the base and the adapter portion in the second direction.
	With respect to Seo, as modified by Kano, the bottom portion (513) (“base”) and the recessed portion (514) (“adapter portion”) of the I-beam frame (“rigid connecting member”) are integral with one another.
	However, the I-beam frame does not further comprise a weight reduction hole which extends through the bottom portion and the recessed portion specifically in the second direction, and it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
	Specifically, Claim 5 further requires that the base and the adapter portion are formed, respectively, with the instantly claimed kidney-shaped connecting hole and through hole, and further, that the base and the adapter portion are connected to each other by means of said connecting hole and said through hole.
With respect to Seo, as modified by Kano, the I-beam frame comprises the bottom portion (513) (“base”) and the recessed portion (514) (“adapter portion”).
	However, neither the bottom portion nor the recessed portion are formed, respectively, with a kidney-shaped connecting hole as instantly claimed or a through hole as instantly claimed such that the bottom portion and recessed portion are connected together in the instantly claimed manner. Furthermore, it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
	Specifically, Claim 6 further requires that two side ends of the base are provided with perforations extending through the base in the second direction, wherein each perforation is formed into a kidney-shaped hole as instantly claimed, and further, that the base is connected to the end plate by means of the perforations.
With respect to Seo, as modified by Kano, the I-beam frame comprises the bottom portion (513) (“base”).
However, the bottom portion is not formed with kidney-shaped perforations as instantly claimed which specifically extend therethrough in the second direction such that the bottom portion and the end plate are connected together in the instantly claimed manner. Furthermore, it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
Specifically, Claim 8 further requires that the rigid block comprises first and second rigid blocks continuously arranged in the first direction, wherein the first and second rigid blocks are structured in the instantly claimed wedge-shape manner, wherein the first and second rigid blocks comprise respective bonding and contact surfaces, wherein said contact surfaces are matched with each other such that the first and second rigid blocks are connected to each other.
While Seo, as modified by Kano, teaches the I-beam frame (“rigid connecting member”) is formed as a “rigid block” extending in the first direction, the I-beam frame is a single structure which is not structured in a wedge-shaped manner.
Accordingly, the I-beam frame of Seo, as modified by Kano, simply is not structured in accordance with the instant Claim, and it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim. 

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
	Specifically, Claim 12 further requires that the base and the adapter portion are integrally formed, and further, that the rigid connecting member comprises a weight reduction hole extending through the base and the adapter portion in the second direction.
	With respect to Seo, as modified by Kano, the bottom portion (513) (“base”) and the recessed portion (514) (“adapter portion”) of the I-beam frame (“rigid connecting member”) are integral with one another.
	However, the I-beam frame does not further comprise a weight reduction hole which extends through the bottom portion and the recessed portion specifically in the second direction, and it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
	Specifically, Claim 13 further requires that the base and the adapter portion are formed, respectively, with the instantly claimed kidney-shaped connecting hole and through hole, and further, that the base and the adapter portion are connected to each other by means of said connecting hole and said through hole.
With respect to Seo, as modified by Kano, the I-beam frame comprises the bottom portion (513) (“base”) and the recessed portion (514) (“adapter portion”).
	However, neither the bottom portion nor the recessed portion are formed, respectively, with a kidney-shaped connecting hole as instantly claimed or a through hole as instantly claimed such that the bottom portion and recessed portion are connected together in the instantly claimed manner. Furthermore, it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
	Specifically, Claim 14 further requires that two side ends of the base are provided with perforations extending through the base in the second direction, wherein each perforation is formed into a kidney-shaped hole as instantly claimed, and further, that the base is connected to the end plate by means of the perforations.
With respect to Seo, as modified by Kano, the I-beam frame comprises the bottom portion (513) (“base”).
However, the bottom portion is not formed with kidney-shaped perforations as instantly claimed which specifically extend therethrough in the second direction such that the bottom portion and the end plate are connected together in the instantly claimed manner. Furthermore, it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
	Specifically, Claim 15 (wherein Claim 16 depends from Claim 15) further requires that the rigid connecting member is formed as a rigid block extending in the first direction and the elastic connecting member is formed as an elastic pad, wherein in the case that the connecting assembly comprises two or more elastic pads, said elastic pads are disposed on one side of the rigid block in the first direction. 
The I-beam connecting structure (“connecting assembly”) of Seo, as modified by Kano, comprises two heat conduction mediums (“elastic pad”), wherein said two heat conduction mediums are disposed on two respective sides of the I-beam frame (“rigid connecting member”) in the first direction.
Accordingly, because the heat conduction mediums of Seo, as modified by Kano, are disposed on two respective sides of the I-beam frame in the first direction, the I-beam connecting structure of Seo, as modified by Kano, simply is not structured in accordance with the instant Claim, and it would not have been obvious for one of ordinary skill in the art to construct the I-beam connecting structure frame in accordance with the limitations of the instant Claim. 

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all rejections under 35 U.S.C. 112(a), as previously described.
	Specifically, Claim 18 further requires that the elastic connecting member comprises a first elastic portion and a second elastic portion, wherein each of said portions have a wedge-shaped longitudinal section comprising a side wall and an inclined wall opposite thereto, wherein the inclined walls of each elastic portion are matched with each other and connected to each other by means of the inclined walls. 
The plurality of structurally stiff plate structures (“connecting assemblies”) of Michelitsch, as modified by Kano, are connected between two adjacently arranged battery modules, wherein each plate structure comprises an elastic insulation layer (6a) which is made of foam. However, the elastic insulation layer is a single structure which is not structured in a wedge-shaped manner.
Accordingly, the elastic insulation layer of Michelitsch, as modified by Kano, simply is not structured in accordance with the instant Claim, and it would not have been obvious for one of ordinary skill in the art to construct the elastic insulation layer in accordance with the limitations of the instant Claim. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729